                      Case 1:19-cv-04074-VEC Document 50
                                                      48 Filed 08/26/19
                                                               08/23/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                      Southern District
                                                    __________  DistrictofofNew York
                                                                             __________

  DONALD BERDEAUX and CHRISTINE GRABLIS,                               )
   Individually and on Behalf of All Others Similarly                  )
                       Situated,                                       )
                                                                       )
                            Plaintiff(s)                               )
                                                                       )
                                v.                                             Civil Action No. 1:19-cv-04074-VEC
                                                                       )
       ONECOIN LTD.; RUJA IGNATOVA,                                    )
      KONSTANTIN IGNATOV; SEBASTIAN                                    )
GREENWOOD; MARK SCOTT; IRINA ANDREEVA                                  )
DILINSKA; DAVID PIKE; and NICOLE J. HUESMAN,                           )
                           Defendant(s)                                )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Nicole J. Huesmann, P.A.          David Pike                      Irina Andreeva Dilinska
                                       150 Alhambra Cir Ste 1150     712 Zamora Ave                  C/O OneCoin Ltd.
                                       Coral Gables, FL 33134        Coral Gables, FL 33134          Unit 3102, 31st Floor, Platinum
                                                                                                     Towers - Cluster I, Jumeirah
                                                                                                     Lakes Towers
                                                                                                     Dubai, UAE



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: William J. Fields
                                           Levi & Korsinsky, LLP
                                           55 Broadway, 10th Floor
                                           New York, NY 10006



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:             08/26/2019                                                                          /s/ P. Canales
                                                                                              Signature of Clerk or Deputy Clerk
                       Case 1:19-cv-04074-VEC Document 50
                                                       48 Filed 08/26/19
                                                                08/23/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 1:19-cv-04074-VEC

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
